DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 365(c)& 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed application, Application No. 14/511989, PCT/IL2013/050363 & 61/890078 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Israel on 4/5/2012. It is noted, however, that applicant has not filed a certified copy of the IL219477 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: amend “This application is a continuation under 35 USC §120 of U.S. Patent Application No. 14/511,989 filed on October 10, 2014, which claims” to -This application is a continuation under 35 USC §120 of U.S. Patent Application No. 14/511,989 filed on October 10, 2014, now U.S. Patent No. 9,820,795, which claims- on Pg. 1, lls. 6-7. Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  “a catheter” to –the catheter- in ll. 1.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-24 of U.S. Patent No. 9,820,795. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a catheter comprising a flexible catheter member, at least one thermoelectric module, a coolant fluid supply line, a heat exchange arrangement including a jet impingement module having at least one jet nozzle.  


Allowable Subject Matter
Claims 1-7 would be allowable if an appropriate terminal disclaimer is submitted.  As allowable subject matter has been indicated, applicant's reply must either comply 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to disclose or render obvious a catheter comprising a "heat exchange arrangement [that] includes a jet impingement module...”. 
 The closest prior art is regarded as Avitall (5,733,280, cited in IDS) and Marayama (JP 2006-130024, cited in IDS). Avitall discloses a cooling catheter comprising a thermoelectric module (2) and a heat sink (3) and Maruyama discloses a cooling catheter comprising a thermoelectric module (26), but fail to disclose “a jet impingement module”.  Pira (6,017,337) teaches a cooling apparatus comprising a thermoelectric module (22) that is cooled on its hot side by a heat exchange arrangement, but fails to disclose the heat exchange arrangement to include “a jet impingement module including at least one jet nozzle”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794